Exhibit 10.2


FORM OF
EXHIBIT A
TO AMENDED AND RESTATED
CHANGE IN CONTROL AGREEMENT


SEPARATION AGREEMENT AND GENERAL RELEASE


Definitions. All the words used in this Separation Agreement and General Release
(“Agreement”) have their plain meaning in ordinary English. Specific terms used
in this Agreement have the following meanings:
1.
Words such as “I” and “me” include both me and anyone who has or obtains any
legal rights or claims against “Raven” (defined below) and the “Company”
(defined below), and each of them, through me. My name is ________.



2.“Raven” means Raven Industries, Inc..


3.The “Company” means Raven, and Raven’s past and present parent, subsidiaries
and affiliated entities, and all and each of the past and present Board of
Directors, officials, managers, members, governors, agents, officers, directors,
employees, shareholders, attorneys, committees, insurers, indemnitors,
investors, successors and assigns of any and all of the foregoing entities.


Background.


1.
My employment with Raven ended on ____________ (the “Separation Date”). I agree
not to sign this Agreement prior to the end of my work day on the Separation
Date.



2.I have been paid all of my accrued and unused paid time off and all other
wages, salary, and monies due and owing to me through the Separation Date.


3.The purpose of this Agreement is to fully and finally release the Company from
all of “My Claims” (as defined below) through my signing of this Agreement.


4.In exchange for “My Promises” (defined below), Raven has promised to do the
following for me (all and each are “Raven’s Promises”) as long as I sign this
Agreement and do not exercise my rights to revoke or rescind as set forth below.


5.I acknowledge and agree that I received this Agreement on the Separation Date
and understand that I have 21 days from the Separation Date to decide whether to
sign this Agreement. If I do not sign this Agreement within that timeframe, the
offer contained within this Agreement will expire.


6.I acknowledge and agree that I will not sign this Agreement prior to the end
of work day on the Separation Date or this Agreement will be null and void.




Page 1

--------------------------------------------------------------------------------




7.This Agreement is being entered into pursuant to that certain Amended and
Restated Change in Control Agreement between Raven and me dated ____________
(the “CIC Agreement”).


Raven’s Promises.


1.
Severance Pay. Raven agrees to pay me the amounts and benefits specified in the
CIC Agreement at the times specified therein, less any deductions Raven is
required to make or believes in good faith it is required to make from that
amount.



My Claims. The claims I am releasing below (all and each are “My Claims”)
include all of my rights to any relief of any kind from the Company through the
date on which I sign this Agreement, to the fullest extent permitted by law,
including but not limited to:
1.All claims I have now, whether or not I know about or suspect the claims;


2.All claims for attorney’s fees, costs, and disbursements;


3.All rights and claims under the Age Discrimination in Employment Act (“ADEA”),
Older Workers Benefit Protection Act (“OWBPA”), the South Dakota Human Relations
Act (“SDHRA”), Americans with Disabilities Act (“ADA”), Title VII of the Civil
Rights Act of 1964 (“Title VII”), Family and Medical Leave Act (“FMLA”), and any
other federal, state, local law, rule, or regulation regarding discrimination
and retaliation;


4.All claims arising out of my employment and my separation from employment with
Raven including, but not limited to, breach of contract, wrongful termination,
illegal termination, termination in violation of public policy, breach of an
implied contract, breach of covenant of good faith and fair dealing, defamation,
promissory estoppel, violation of state or federal leave laws, equal pay laws,
invasion of privacy, fraud, retaliation, and intentional or negligent infliction
of emotional distress;


5.All claims for any other alleged unlawful employment practices arising out of
or relating to my employment or my separation from employment; and


6.All claims for any other form of pay, compensation or remuneration that is not
provided in this Agreement.


My Promises.


1.In exchange for Raven’s Promises (described above), I hereby fully and finally
release to the maximum extent permitted by law all of “My Claims” (described
above) against the Company, including for example rights and claims under the
ADA, SDHRA, OWBPA, ADEA, FMLA, and Title VII. I will not bring any lawsuits
against the Company except if necessary to enforce the provisions of this
Agreement. The money and benefits that I will receive as set forth in this
Agreement as Raven’s Promises are full and fair payment for the release of My
Claims. The Company does not owe me anything in addition to what I will receive
under this Agreement. The money and benefits that I am receiving under this
Agreement as Raven’s Promises have a value that is greater than anything else to
which I am entitled.


Page 2

--------------------------------------------------------------------------------




Specifically excluded from my waiver and release of claims are claims or
disputes that: (1) by law cannot be released in a private agreement (such as
workers’ compensation claims); (2) arise after the effective date of this
Agreement; or (3) relate to the obligations of the parties under this Agreement.


2.In exchange for Raven’s Promises, I promise to successfully transition my work
responsibilities. I will provide Raven with a list of any documents and return
the work computers or other devices that require password(s) necessary to access
such devices or documents. I will cooperate with Raven and use my best efforts
to be available, on a reasonable basis, to answer questions that may arise to
achieve a smooth transition after the Separation Date. I also agree to be
available to and cooperate with Raven and its counsel in connection with any
investigation, administrative proceeding or litigation relating to any matter,
occurring during my employment, in which I was involved or of which I have
knowledge. I understand and agree that such cooperation includes, but is not
limited to, making myself available to Raven and/or its counsel upon reasonable
notice for: interviews and factual investigations; appearing to give testimony
without requiring service of a subpoena or other legal process; volunteering to
Raven or its counsel pertinent information; and turning over all relevant
documents which are or may come into my possession.


Additional Agreements and Understandings.


1.Non-Admission. Except for the Company’s obligations under the CIC Agreement,
the Company does not admit that it is responsible or legally obligated to me,
and in fact, the Company denies that it is responsible or legally obligated to
me. I acknowledge that Raven’s Promises described in this Agreement is
sufficient consideration to support enforcement of this Agreement.


2.Benefit Plans. My and Raven’s rights and obligations in any benefit plan in
which I participated during my employment are governed by the applicable plan
documents. Further, I am not releasing any rights I may have to be indemnified
by Raven for acts or omissions as an employee, officer and/or director of Raven
pursuant to any insurance policy, statute, or corporate change or bylaw
provision by entering into this Agreement.


3.Filing. This Agreement does not prohibit me from filing an administrative
complaint, or an administrative charge of discrimination with, or cooperating or
participating in an investigation or proceeding conducted by, the Equal
Employment Opportunity Commission or other federal or state regulatory or law
enforcement agency. If I filed or file such a charge or complaint, the payment
and benefits described in this Agreement are in complete satisfaction of any and
all claims in connection with such charge or complaint, and I am not entitled to
any other monetary relief with respect to the claims released in this Agreement.


4.Property. I have delivered to Raven any and all of its records and property in
my possession or under my control, including without limitation manuals, books,
passwords, blank forms, documents, letters, memoranda, notes, notebooks,
passwords, reports, printouts, computer disks, flash drives or other digital
storage media, source codes, data, tables or calculations and all copies
thereof, documents that in whole or in part contain any trade secrets or
confidential, proprietary or other secret information of Raven and all copies
thereof. I have returned to Raven all equipment, laptop computers, iPads,
iPhones, other cellular phones, BlackBerry devices, credit cards, security cards
and keys, badges, and files and any other


Page 3

--------------------------------------------------------------------------------




property belonging to Raven, including all copies of same, that were in my
possession or control. I no longer possess or have within my control any of the
aforementioned Raven property, information or belongings. I have not downloaded,
diverted, or transferred in any manner any files or other data that are the
property of Raven.


5.Non-Disparagement. I will not intentionally disparage the Company, its
products, services, systems, and other matters pertaining to its business. The
prohibitions of this paragraph do not apply to my legally protected
communications or communications with the Equal Employment Opportunity
Commission, the National Labor Relations Board, or any other federal or state
government agency.


6.Confidentiality. The terms and conditions of this Agreement are strictly
confidential. I will not discuss or reveal the existence or the terms of this
Agreement to any persons, entities, or organizations except as follows: (a) as
required by law or court order; (b) by me to my immediate family; or (c) to my
attorney, financial planner and accountant. I must ensure that any person or
entity described in subsections (b) and (c), to whom such disclosures are made
must, as a condition of such disclosure, agree to keep the terms of this
Agreement strictly confidential. This confidentiality provision does not
prohibit me from providing this Agreement to the Equal Employment Opportunity
Commission, the National Labor Relations Board, or other federal, state or local
regulatory agencies.


7.Remuneration. I acknowledge and agree that I am not owed any remuneration or
benefits from the Company other than the consideration identified within this
Agreement including but not limited to wages, commissions, benefits, bonuses,
vacation pay, sick pay, paid time off, stock, or any other incentives.
 
8.Tax Indemnification. I acknowledge that I have not relied on any tax advice
provided by the Company and that, if necessary, I am responsible for properly
reporting the payment and benefits received pursuant to this Agreement and
paying any applicable taxes.


Rights to Counsel, Consider, Revoke, and Rescind.


1.I have been advised to consult with an attorney prior to executing the
Agreement. Raven recommends that I consult with an attorney prior to signing
this Agreement. I can freely choose to seek legal advice before signing this
Agreement.


2.I have twenty-one (21) days to consider this Agreement, including my waiver of
rights and claims of age discrimination and retaliation under the ADEA and
OWBPA, beginning the date on which I received this Agreement. If I signed this
Agreement, then for a period of seven (7) days following the day on which I
signed it, I will be entitled to revoke this Agreement, and this Agreement will
not become effective or enforceable until after the revocation period has
expired. My waiver of claims in this Agreement does not include any claims that
may arise after the date that I sign this Agreement.
   
3.To revoke my waiver(s), I must put the revocation in writing and deliver it to
Raven by hand via ________ or mail it within the 7-day period. If I deliver the
revocation by mail, it must be postmarked within seven (7) calendar days after
the date on which I signed this Agreement; addressed to Raven, c/o __________and
sent by certified mail, return receipt requested.


Page 4

--------------------------------------------------------------------------------




If I exercise my rights to revoke my waivers as provided above, this Agreement
will be null and void. My employment will still end on the Separation Date, and
I will not receive Raven’s Promises in this Agreement.


Agreement Freely Entered Into.


I represent that I have voluntarily, and free from duress or undue coercion,
made My Promises in this Agreement.
Severability.


If any provision of this Agreement is unenforceable under applicable law, the
validity or enforceability of the remaining provisions will not be affected. To
the extent any provision of this Agreement is judicially determined to be
unenforceable, a court of competent jurisdiction may reform any such provision
to make it enforceable. The provisions of this Agreement will, where possible,
be interpreted to sustain their legality and enforceability.
Entire Agreement.


This Agreement, together with the CIC Agreement, are the final and complete
agreements between Raven, the Company, and me with regard to the matters
therein. Any modification of, or addition to, this Agreement must be in in
writing and signed by the parties.
Successors and Assigns.
This Agreement will be binding upon and inure to the benefit of the successors
and assigns of Raven, the Company, and me. I understand that I may not assign
this Agreement.
Governing Law And Venue.


The parties agree that this Agreement shall be interpreted, construed, governed
and enforced under and pursuant to the laws of the State of South Dakota. I
irrevocably consent to the exclusive jurisdiction of courts in South Dakota for
the purposes of any action arising out of or related to my employment, or any
actions for temporary, preliminary, and permanent equitable relief.


Page 5

--------------------------------------------------------------------------------




Knowing and Voluntary Agreement.
I have read this Agreement carefully and understand all of its terms. I have had
the opportunity to discuss this Agreement with my own attorney prior to signing
it, and to make certain that I understand the meaning of the terms and
conditions contained in this Agreement and fully understand the content and
effect of this Agreement. In agreeing to sign this Agreement, I have not relied
on any statements or explanations made by Raven, the Company, or all and each of
their respective agents or attorneys except as set forth in this Agreement. I
agree to abide by this Agreement.


Date
 
 
 
 
 
 
[EMPLOYEE NAME]


 
 
 
 
 
 
 
 
 
 
Date
 
 
RAVEN INDUSTRIES, INC.
 
 
 
 
 
 
 
 
By
 
 
 
 
 
 
 
 
 
Its
 
 
 
 
 
 





REST OF PAGE INTENTIONALLY LEFT BLANK


 




Page 6